UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/09 The following N-Q relates only to the Registrants series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company International Core Equity Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Emerging Markets Core Equity Fund December 31, 2009 (Unaudited) Common Stocks84.0% Shares Value ($) Brazil2.5% Fleury 9,200 97,179 Gafisa 6,800 110,300 Obrascon Huarte Lain Brasil 2,500 48,823 Rossi Residencial 14,800 130,063 Totvs 700 47,444 China12.0% Bank of China, Cl. H 322,000 172,402 China Construction Bank, Cl. H 321,000 273,230 China Life Insurance, Cl. H 42,000 205,520 China Petroleum & Chemical, Cl. H 238,000 210,144 Great Wall Motor, Cl. H 81,500 101,027 Industrial & Commercial Bank of China, Cl. H 281,000 230,604 Perfect World, ADR 2,260 a 89,134 PetroChina, Cl. H 144,000 171,561 Shandong Chenming Paper, Cl. H 115,500 85,664 Weichai Power, Cl. H 24,000 192,570 Yanzhou Coal Mining, Cl. H 116,000 253,503 Zhejiang Expressway, Cl. H 72,000 66,180 Egypt.8% Orascom Construction Industries 1,743 78,180 Talaat Moustafa Group 41,470 a 52,549 Hong Kong4.4% China Agri-Industries Holdings 109,481 142,003 China Mobile 17,500 163,119 Hopson Development Holdings 36,000 51,525 Hutchison Whampoa 13,000 88,903 New World China Land 199,200 75,120 Shanghai Industrial Holdings 25,000 126,854 Tianjin Development Holdings 140,000 103,960 India5.4% Bank of India 14,130 116,246 Canara Bank 10,600 88,378 Grasim Industries 1,309 69,339 Hindalco Industries 27,220 92,787 ICICI Bank 2,630 48,968 Oil & Natural Gas 4,930 124,307 Patni Computer Systems, ADR 4,260 87,117 State Bank of India 3,020 146,324 Sterlite Industries India 3,040 55,853 Tata Steel 7,160 94,122 Indonesia3.9% Astra International 35,500 130,406 Bank Mandiri 200,500 100,417 Gudang Garam 40,000 91,313 Indofood Sukses Makmur 557,000 208,875 United Tractors 77,500 128,142 Israel2.5% Bank Leumi Le-Israel 27,340 a 125,971 Teva Pharmaceutical Industries, ADR 5,380 302,248 Malaysia.8% Hong Leong Bank 21,700 51,501 Kulim (Malaysia) 36,800 80,934 Mexico3.1% America Movil, ADR, Ser. L 8,210 385,706 Empresas ICA 28,500 a 66,446 Fomento Economico Mexicano, ADR 1,480 70,862 Poland1.3% KGHM Polska Miedz 6,120 Russia8.6% Gazprom, ADR 17,610 449,055 LUKOIL, ADR 6,530 374,169 Magnitogorsk Iron & Steel Works, GDR 9,630 a,b,c 108,819 MMC Norilsk Nickel, ADR 12,542 a 179,978 Vimpel-Communications, ADR 12,430 231,074 Wimm-Bill-Dann Foods, ADR 5,160 a 122,963 South Africa4.8% ABSA Group 4,658 81,105 Aveng 28,210 152,517 Bidvest Group 7,100 124,106 Gold Fields 7,300 96,918 Metropolitan Holdings 82,878 150,708 MTN Group 8,164 130,425 Remgro 7,332 88,620 South Korea15.5% Busan Bank 7,970 a 95,009 Chong Kun Dang Pharmaceutical 2,680 a 56,643 Daegu Bank 9,460 a 139,062 Daehan Steel 6,820 a 76,759 Honam Petrochemical 1,363 a 119,401 Hyosung 1,270 a 92,623 Hyundai Mobis 1,671 a 243,738 Korea Electric Power 5,290 154,338 Korea Investment Holdings 3,320 94,920 KT 5,200 a 174,614 Kukdo Chemical 1,700 a 40,286 LG 1,163 a 72,675 LG Dacom 4,630 a,c 72,265 POSCO 452 237,949 Samsung Electronics 797 544,337 Shinhan Financial Group 4,730 a 175,642 Youngone 9,946 a 99,571 Youngone Holdings 4,354 a 129,811 Taiwan12.3% Advanced Semiconductor Engineering 118,000 105,558 Asia Cement 56,620 60,991 Cathay Financial Holding 40,000 a 74,115 Compal Electronics 126,723 174,224 CTCI 75,000 76,609 Fubon Financial Holding 52,000 a 63,359 HON HAI Precision Industry 100,000 470,421 Lite-On Technology 126,142 188,633 Powertech Technology 42,500 143,414 Quanta Computer 85,596 185,525 Taishin Financial Holdings 360,000 a 140,493 Taiwan Semiconductor Manufacturing, ADR 17,619 201,561 Unimicron Technology 111,000 159,675 Yuanta Financial Holding 79,000 57,578 Thailand2.7% Asian Property Development 373,900 61,217 Bangkok Bank 25,600 86,364 Banpu 7,300 118,177 Charoen Pokphand Foods 375,600 121,698 Thai Oil 60,700 75,972 Turkey3.4% Anadolu Anonim Turk Sigorta Sirketi 58,230 52,660 Anadolu Hayat Emeklilik 26,760 88,913 Asya Katilim Bankasi 63,760 a 147,782 Haci Omer Sabanci Holding 30,037 115,697 KOC Holding 29,200 86,458 Turkiye Is Bankasi, Cl. C 22,127 93,382 Total Common Stocks (cost $10,691,439) Preferred Stocks15.0% Shares Value ($) Brazil Banco Bradesco 6,500 135,824 Bradespar 6,200 137,212 Braskem, Cl. A 21,600 a 174,686 Cia de Bebidas das Americas 1,500 150,345 Cia Paranaense de Energia, Cl. B 10,900 231,899 Itau Unibanco Holding 10,724 238,318 Petroleo Brasileiro 36,700 773,419 Tele Norte Leste Participacoes 5,500 117,203 Usinas Siderurgicas de Minas Gerais, Cl. A 4,175 117,480 Vale, Cl. A 14,300 346,617 Vivo Participacoes 4,500 140,816 Total Preferred Stocks (cost $1,595,255) Total Investments (cost $12,286,694) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, this securities had a total market value of $108,819 or .6% of net assets. c The valuation of these securities has been determined in good faith under the direction of the Board of Trustees. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $12,286,694. Net unrealized appreciation on investments was $4,598,084 of which $4,714,626 related to appreciated investment securities and $116,542 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ -  See Statement of Investments for country classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
